GILLESPIE, Presiding Justice:
After affirmance and remand of this case pursuant to the opinion of this Court in Morgan v. United States Fidelity & Guaranty Company, 222 So.2d 820 (Miss. 1969), Morgan refused to comply with the August 7, 1967, decree. Civil contempt proceedings were then brought to enforce the 1967 decree. Morgan was adjudged in civil contempt by reason of his “willful and contumacious failure to furnish to the complainant and to file with the Clerk of this Court the financial statements and statement in writing” required by the decree of August 7, 1967. Morgan appealed to this Court from this decree adjudging him in civil contempt.
Morgan’s argument on this appeal, that the decree is invalid in view of his claim of the privilege of remaining silent based on the Fifth Amendment of the Constitution of the United States, is essentially the same as that made by him and rejected by this Court on the former appeal. We are of the opinion that the decision on the *588former appeal was correct and the decree now before the Court should be affirmed.
Affirmed.
RODGERS, JONES, BRADY, and SMITH, JJ., concur.